 AMALGAMATED LOCAL 286, ETC.371ment, and electrical employees,guards, gatemen,watchmen, andall supervisors as defined in the Act.RICHFIELDOIL CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.AMALGAMATED LOCAL 286,INTERNATIONALUNION,UNITED AUTOMO-BILEWORKERS OF AMERICA, AFLandHAROLD VLASAK AND PAUL.SCHWARTZ.Case No. 13-CB-248.October18, 1954Decisionand OrderOn December 4, 1953, Trial Examiner Samuel Binder issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in certain unfair labor practiceswithin the meaning of Section 8 (b) (1) (A) of the Act and recom-mending that the complaint be dismissed in its entirety, as set forthin the copy of the Intermediate Report attached hereto. Thereafter,the General Counsel filed exceptions to the Intermediate Report and asupporting brief.The Respondent requested leave, and was permitted,to file a brief in reply to the General Counsel's brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and finds merit in the General Counsel's exceptions.The Trial Examiner found that the Respondent did not violateSection 8 (b) (1) (A) of the Act by threatening to deprive the com-plainants, Vlasak and Schwartz, of certain insurance benefits for fail-ing to maintain membership in good standing in its organization.Hebased this conclusion on his interpretation of the Respondent's thencurrent contract with Delta Star Electric Division, H. K. PorterCo., Inc., which he found had terminated preexisting insurance bene-fits as a condition of employment and made them available to em-ployees solely as an incident of union membership.For this reason,the Trial Examiner found that the Respondent was privileged to re-quire membership in good standing as a prerequisite for the enjoy-ment of the insurance benefits in question.Because we disagree with the Trial Examiner's interpretation ofthe contract, we find that the Respondent violated Section 8 (b) (1)110 NLRB No. 53. 372DECISIONS OF NATIONAL LABOR RELATIONS BOARD(A).'To put the issue before us in proper perspective, we recite thefacts, some of which the Trial Examiner omitted from his discussion.Since 1943, the Respondent has been the collective-bargaining agentof the Company's production and maintenance employees. In itsagreement with the Company negotiated sometime before 1951, andprobably in November 1949,2 the Company undertook to provide atits own expense certain group insurance benefits to all employees inthe bargaining unit.The Company thereupon secured an insurancepolicy with Connecticut General Insurance Company, to which theRespondent was not a party. The Company paid the insurance pre-miums for this policy directly to the insurance company, processedall claims arising under this policy, and collected payments on accountof claims and distributed the proceeds to the interested employees.It is not disputed, and the Trial Examiner so found, that the fore-going arrangement made insurance benefits a condition of employmentenjoyed by all the employees.This arrangement did not undergo anychange until November 19513At that time, the Respondent carrieda group insurance policy with Continental Insurance Company cov-ering about 4,000 union members employed by other employers' Be-cause Continental Insurance Company assertedly offered greaterbenefits,' the Respondent persuaded the Company to transfer part ofthe insurance coverage it carried with Connecticut General InsuranceCompany 6 to the Respondent's policy with Continental InsuranceCompany.During these transfer negotiations, the Company com-puted its insurance cost per employee to be $5.15 per month, which itarranged to turn over to the Respondent to be used as payment of thepremiums under the latter's policy. It does not appear that any changewas made in the existing contract respecting the Company's obligationto furnish insurance benefits to its employees.The net effect of thisarrangement was to continue insurance benefits as a condition of em-1 In its reply brief,the Respondent which had filed no written answer to the complaint,challenges for the fist time the sufficiency of the complaint and asks for its dismissal onthe ground that it does not state a cause of actionAlthough the Trial Examiner statedin his Intermediate Report that he believed that the complaint did not state facts suffi-cient to constitute a violation of Section 8 (b) (1) (A),the record nevertheless showsthat at the hearing the Trial Examiner permitted the General Counsel,without objec-tion from the Respondent,to "clarify"the complaint so as to allege the precise cause ofaction ultimately litigated by the partiesUnder the circumstances, we find, withoutagreeing with the Trial Examiner's statement,the Respondent's contention to be withoutmerit and hereby deny its motion to dismiss the complaint.2 According to the transcript,which is obviously incorrect in this respect,a companywitness identified the date as November "59."3 The Trial Examiner does not allude in his Intermediate Report to any change in theinsurance coverage at this date.* Contrary to the Trial Examiner's statement,it does not appear that the Respondentinformed the Company that insurance benefits under its policy with the ContinentalInsurance Company would be available to the Respondent's members only.aNo insurance policies were put in evidence;nor does the record otherwise show inwhat respects these policies differed.6 The record is not clear as to the exact nature of the insurance retained by the Company. AMALGAMATED LOCAL 286, ETC.373ployment but to place the administration of the Company's insuranceprogram inthe hands of the Respondent.In the latter part of 1952, the Respondent and the Company openednegotiationsfor a new contract to succeed the then expiring one.Atabout this time,7 the Wage and Hour Division of the Labor Depart-ment notified the Company that the $5.15 insurance premium had to beincluded in the wage rate in computing overtime pay.As a conse-quence,the Company and the Respondent determined that 3 cents perhour was the equivalent cost of the insurance and petitioned the WageStabilization Board for permission "to have a change made in theinsurancewhereby we would add 3 cents to the hourly rate and dis-continuethe $5.15. . . ."On December 12,1952,$ the WageStabiliza-tion Board granted the request.On December 30, 1952, the Company and the Respondent signed anew agreement. It is thisagreementthat the Respondent contends,and the Trial Examiner found, discontinued the Company's futureobligation to furnish insurance benefits to its employees as a condi-tion of employment and granted them instead a wage increase in theamount of the cost of thisinsurance.Significantly, the contract con-tains no express provision terminating insurance benefits as a condi-tion of employment.The only provision purporting to have thiseffect,upon which the Respondentrelies, is setforthin a wage sup-plementto the main agreement. It reads as follows :All of the above rates include three (3) cents per hour to covergroup life and hospitalizationinsurancepremiumswhich are paidfor by the Company.The cost of this insurance is $5.15 permonth for each employee in the bargaining unit.Insurance pre-miums are to be deducted as a portion of union dues on the firstpay period of each month and rebated to the Union.In the eventan employee has not worked during the first pay period of anymonth the insurance premium for that month will be carried overto the following month and a deduction for the previous month,plus the current month will be made.Any employee who has not worked during the first pay periodof two (2) or more successive months andwho does not wish hisinsurance to lapse will be required to contact the local office tomake arrangement for the payment of insurance premiumsforthe period or periods he does not appear on the payroll. [Em-phasis supplied.]On January 5, 1953, the Company posted the followingnotice toemployees :7The Trial E.caminer does not mention this incident in his Intermediate Report.8The transcript is apparently in error in indicating that approval was granted onDecember 12, "53." 374DECISIONSOF NATIONAL LABOR RELATIONS BOARDEffective with the January deduction Group Life and Hospi-talization Insurance for all employees covered by the bargainingunits of the UAW-AFL Amalgamated Local 286 will be deductedas a portion of union dues.StartingMonday, January 5, 1953, the Delta Star ElectricDivision of H. K. Porter Company, Inc. will increase the rates ofall employees covered by this bargaining unit 3 cents per hour.This will supersede the procedure of adding $5.15 per month toemployees' earnings and deducting the same amount for insurancewhich will be discontinued.In the event there should be any questions regarding the above,please contact your Foreman. [Emphasis supplied.]A few days before the execution of the agreement mentioned above,the Respondent informed the Company that as of January 5, 1953,$8.15 was to be deducted by the Company as union dues under check-off authorizations and turned over to the Respondent.This sumevidently represented $3 for the regular dues that were previouslypaid, plus $5.15 for insurance benefits under the Respondent's policy.In accordance with the Respondent's request, the Company has beendeducting from the earnings of each employee in the bargaining unit,including the Charging Parties, Vlasak and Schwartz, the sum of $8.15which it remits to the RespondentsHowever, because Vlasak andSchwartz were in default in the payment of certain fines and assess-ments which the Respondent had imposed upon them, the Respondenton March 31, 1953, sent Vlasak and Schwartz letters,1° advising themthat they were in bad standing and that, if they did not pay the speci-fied fine and assessment sums within 5 days, they would no longer"be entitled to any future insurance benefits."It is settled law that a union restrains and coerces employees in theexercise of their statutory right to refrain from joining or main-taining membership in a labor organization where it threatens todeprive them of a term or condition of employment unless they main-tain their membership in good standing by payment of fines orassess-ments.llThis prohibition however, does not apply to a union'sthreatened action with respect to purely internal union status notinvolving deprivation of terms or conditions of employment.12Thecritical question thus presented here is whether the insurance benefitswhich the Respondent threatened to deny Vlasak and Schwartz ifthey did not regain their membership in good standing were a condi-tion of employment.9 The authorization cards do not specify the amount to be deducted.10 Similar letters were sent to the approximately 100 other employees who had failedto pay theassessment.n CfJamidel Furs,100 NLRB 1390, 1392-1393, 1439-1440;Local 140, Bedding,Curtain& Drapery Workers Union, et al,109 NLRB 326;N. L. R. B. v.Gaynor News Company,Inc , 347 U.S. 1712International Typographical Union,86 NLRB 951, 955-957. AMALGAMATED LOCAL286, ETC.375As indicated previously, the Trial Examiner found no violationbecause, as he interpreted the relevant paragraphs of the wage supple-ment to the December 30, 1952, contract, quoted above, the parties hadthereby discontinued insurance benefits as a condition of employmentand converted the cost of this insurance into a wage increase.Wedo not agree with this interpretation of the contract.It seems to us that where, as here, insurance benefits have been anestablished condition of employment enjoyed byemployees, an agree-ment which purports to deprive them of these employment benefitsshould at least be clear and unequivocal.13Plainly, this is not thecasehere.Indeed, the Trial Examiner correctly observed that thecontract was ambiguous in this respect and, accordingly resorted toextrinsic evidence to ascertain the intent of the parties.We do like-wise; but, contrary to the Trial Examiner, are forced to the con-clusion that a more reasonable interpretation of therelevant para-graphs of the wage supplementdisclosesthat the parties did not intendto discontinueinsurancebenefits as a condition of employment.It is not denied that before the execution of the December 30, 1952,agreement the Company was under contractual obligation to furnishits employees group insurance, as a condition of employment.14With-out being relieved of this obligation, the Company in November 1951was persuaded to transfer the function of handling the Company'sgroup insurance policy to the Respondent by the latter's representa-tion that it could secure better coverage for the Company's employeesunder the Respondent's master policy.Accordingly, the Companycomputed the cost of insurance under its cancelled group policy andagreed to remit to the Respondent $5.15 monthly for each employeeto pay the premiums under the Respondent's policy.Against thisbackground, it could readily be seen that when, during negotiations ofthe December 30, 1952, contract, the $5.15 premium was converted intoa 3-cent per hour wage increase after the Wage and Hour Divisionnotified the Company that $5.15 had to be considered as additionalwages for computing overtime, the Respondent and the Companymade the conversion simply as a bookkeeping convenience and notto terminatea fringe benefit.This is borne out by the fact that it doesnot appear that the employees were actually given the 3-cent wage>sCf.Tide Water Associated Oil Company,85 NLRB 1096,1098,where the Board foundthat a "Management Functions"clause was ambiguous and declined to interpret theclause as a waiver of the Union's right to bargain on a retirement plan. In so doing,the Board stated"We are reluctant to deprive employees of any of the rights guaran-teed them by the Act in the absence of a clear and unmistakable showing of waiver of suchrights."11 In its brief to the Trial Examiner,the Respondent admitted that insurance benefitswere a condition of employment before November 1951 but it took no position as to thestatus of benefits between that date and the execution of the December 30, 1952, agree-ment.In its reply to the General Counsel's exceptions,the Respondent admitted that"formally the insurance program for the employees of the Company was a condition ofemployment." 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDincrease in lieu of insurance benefits or even the opportunity to decidewhether they desired the increase or the insurance coverage.More-over, the contract itself specifically states that the 3-cent hourly in-crease was designed "to cover group life and hospitalization premiumswhich are paid for by the Company."Nor do we believe that the provision in the contract, strongly reliedupon by the Trial Examiner, that "insurance premiums are to bededucted as a portion of union dues," necessarily reflects an intentionto discontinue insurance. benefits as a condition of employment andto make them an incident of membership. In our opinion, this clauseaccomplished nothing more than a change in the form of remittingpremiums to the Respondent, which was then administering the in-surance program for the Company under their earlier arrangement.Indeed, the Company's notice to its employees, which it posted onJanuary 5, 1953, indicates that a change in "procedure" only wasintended.Further confirming our view that the December 30 agreement didnot contemplate the withdrawal of the then existing insurance bene-fits as one of the employees' terms of employment is the fact that, notonly is there no such provision in the contract, but the contract itselfreveals a continuing interest by the Company that the employeesenjoy these benefits.Thus, the contract provides in detail for themethod of paying premiums and preventing a lapse of the insurance.matters which normally would not be found in a collective-bargainingagreement if they did not relate to a term or condition of employment.We regard the inclusion of this clause as an indication of the Com-pany's intent to continue existing insurance benefits as a term ofemployment and at the same time to permit the Union to continueto administer the program for it with minor modifications. In thesecircumstances, the testimony of Company Personnel Director Schultz,to which the Trial Examiner refers in his Intermediate Report, thatthe Company had no control over the insurance fund and assumed noresponsibility for the disposition of the money it remitted to the Re-spondent, could be reasonably understood as meaning that the Com-pany had nothing to do with administering the insurance programand not that the Company had relieved itself of the obligation to fur-nish group insurance to its employees.We therefore conclude, contrary to the Trial Examiner, that theDecember 30, 1952, contract did not terminate insurance benefits as acondition of employment enjoyed by employees.As it is clear thatthe Respondent threatened the Charging Parties and other employeeswith the deprivation of these benefits unless they regained membershipin good standing, we find that the Respondent violated Section 8 (b)(1) (A) of the Act. AMALGAMATED LOCAL286, ETC.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE377The activities of the Respondent, set forth above, which have beenfound to constitute unfair labor practices occurring in connection withthe operations of the Company, described in the Intermediate Report,have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.THE REMEDYHaving found that the Respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist from this and likeand related conduct, and to take certain affirmative action designedto effectuate the policies of the Act.CONCLUSIONS OF LAW1.Delta Star Electric Division, H. K. Porter Co., Inc., a Pennsyl-vania corporation, is engaged in commerce within the meaning of theAct.2.Amalgamated Local 286, International Union, United Automo-bileWorkers of America, AFL, is a labor organization within themeaningof Section 2 (5) of the Act.3.By restraining and coercing employees of the Company in theexerciseof rights guaranteed by Section 7 of the Act, the Respondenthas engaged in and is engaging in unfair labor practices within themeaning of Section 8 (b) (1) (A) of the Act.4.The aforesaid unfair labor practices affect commerce within themeaning of Section 2 (6) and (7) of the Act.OrderUponthe entire record in this case, and pursuant to Section 10 (c)of the NationalLaborRelations Act, as amended,the National LaborRelations Board hereby orders that the Respondent,AmalgamatedLocal 286, InternationalUnion,United AutomobileWorkers ofkmerica,AFL, Chicago,Illinois,and its officers,representatives,agents,successors,and assigns,shall :1.Cease and desist from :(a)Threatening employees of Delta Star Electric Division, H. K.Porter Co.,Inc.,with the loss of insurance or other benefits enjoyedby them as a condition of employment for failing to maintain mem-bership in good standing in its organization. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any like or related manner, restraining or coercing employ-ees of the above named Company, its successors or assigns, in the exer-cise of the rights guaranteed in Section 7 of the Act, except to theextent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment asauthorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act.(a)Notify in writing Harold Vlasak and Paul Schwartz and allother employees who received similar letters threatening them withthe loss of insurance benefits enjoyed by them as a condition of em-ployment that it has no objection to their full participation in insur-ance or other benefits to which they are entitled as employees of theabove-named Company, and that it will not in the future threatenthem with the loss of such benefits for failing to maintain membershipin good standing in its organization.(b)Post at its business office in Chicago, Illinois, copies of the no-tice attached hereto marked "Appendix." 15 Copies of said notice, tobe furnished by the Regional Director for the Thirteenth Region,shall, after being duly signed by an official representative of the Re-spondent, be posted by the Respondent immediately upon receiptthereof and maintained by it for it period of at least (60) consecutivedays thereafter in conspicuous places, including all places where no-tices to employees are customarily posted.Reasonable steps shall betaken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Mail to the Regional Director for the Thirteenth Region signedcopies of the notice attached hereto marked "Appendix" for posting,the above-named Company willing, at the Company's Chicago, Illi-nois, plant, in places where notices to employees are customarilyposted.Copies of said notice, to be furnished by the Regional Direc-tor for the Thirteenth Region, shall, after being duly signed as pro-vided in the paragraph just above, be forthwith returned to theRegional Director for said posting.(d)Notify the Regional Director for the Thirteenth Region, inwriting, within ten (10) days from the date of this Order, as to whatsteps it has taken to comply herewith.MEMBER PETERSON took no part in the consideration of the aboveDecision and Order.15 In the event that this order is enfoi`ced by decree of a United States Court of Appeals.there shall be substituted for the words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order " AMALGAMATED LOCAL2 8 6, ETC.379AppendixNOTICE TO ALL MEMBERS OF AMALGAMATED LOCAL 286, INTERNATIONALUNION, UNITED AUTOMOBILE WORKERS OF AMERICA, AFL, AND ALLEMPLOYEES OF DELTA STAR ELECTRIC DIVISION, H. K. PORTER CO.,INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT threaten employees of Delta Star Electric Divi-sion,H. K. Porter Co., Inc., with the loss of insurance or otherbenefits enjoyed by them as a condition of employment for failingto maintain membership in good standing in Amalgamated Lo-cal 286, International Union, United AutomobileWorkers ofAmerica, AFL.WE WILL NOT, by means of the foregoing, or in any like or re-lated manner, restrain or coerce employees of the above-namedCompany in the exercise of the rights guaranteed in Section 7 ofthe Act, except to the extent such rights may be affected by anagreement requiring membership in a labor organization as a con-dition of employment as authorized in Section 8 (a) (3) of theAct.WE WILL notify in writing Harold Vlasak and Paul Schwartzand all other employees who received similar letters threateningthem with loss of insurance benefits enjoyed by them as a condi-tion of employment that we have no objection to their full partici-pation in insurance or other benefits to which they are entitledas employees of the above-named Company and that we will notin the future threaten them with the loss of such benefits for fail-ing to maintain membership in good standing in AmalgamatedLocal 286, International Union, United Automobile Workers ofAmerica, AFL.AMALGAMATED LOCAL 286, INTERNATIONALUNION, UNITED AUTOMOBILE WORKERS OFAMERICA, AFL,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDIntermediate ReportSTATEMENT OF THE CASEUpon charges filed by Harold Vlasak and Paul Schwartz, individuals, the GeneralCounsel of the National Labor Relations Board 1 by the Regional Director for theThirteenth Region (Chicago, Illinois) issued a complaint dated June 22, 1953, againstAmalgamated Local 286, International Union, United Automobile Workers ofAmerica, AFL, herein called the Respondent or the Union, alleging that the Unionhad engaged in unfair labor practices within the meaning of Section 8 (b) (1) (A)and Section 2 (6) and (7) of the National Labor Relations Act, as amended, 61Stat. 136, herein called the Act.The Respondent failed to file an answer but appeared at the hearing and con-troverted the allegations made in the complaint.Pursuant to notice, a hearing was held at Chicago, Illinois, on October 12, 1953,before Trial Examiner Samuel Binder, duly designated by the Chief Trial Examiner.The General Counsel was represented by counsel and the Union by its Internationalsecretary-treasurer.The parties were afforded full opportunity to introduce relevantevidence, to examine and cross-examine witnesses, to argue the issues orally uponthe record, and to file briefs, proposed findings of fact, and conclusions of law orboth with the Trial Examiner.The General Counsel and the Respondent arguedorally, and their arguments are included in the transcript.Briefs were thereaftersubmitted by the General Counsel and the Respondent and have been carefullyconsidered.In substance the complaint alleges that (1) Delta Star Electric Division,H. K. Porter Company, Inc. (hereinafter sometimes called the Employer or theCompany), and the Union entered into a labor agreement on December 30, 1952,which provided in part that certain insurance premiums were "to be deducted fromeach employee's wagesas a portion of union dues .. . and rebated to the Union.(2) The Union, in turn,agreed to provide its memberswith group and hospitaliza-tion insurance, in return for these premiums." [Emphasis supplied.] (3) OnMarch 31, 1953, the Union threatened to withhold and deprive the Charging Parties(members of the Union) of the benefits of the said insurance policies because theyrefused to pay assessments and fines imposed on them by the Union. (4) This con-duct on the part of the Union is asserted to constitute a violation of Section 8 (b)(1) (A) of the Act.The complaint, it will be observed, made no claim that "insurance" was a "condi-tion of employment."At the beginning of the hearing, however, the General Counselstated that the group insurance referred to above was a "condition of employment"of the Charging Parties and the Union threatened to deprive them of such condi-tion of employment and thereby violated Section 8 (a) (1) (A) of the Act. Inthis connection, it will be noted that the complaint does not allege that the laboragreement referred to contained provisions requiring the Employer to furnish groupinsurance coverage to its employees in the bargaining unit as part of their wagesor as a condition of employment and that the Union threatened or attempted to takeaway from the Charging Parties something which the Employer agreed to furnishas a condition of employment in the aforesaid labor contract. It will also be ob-served that the complaint contains no paragraph alleging that the Union was ap-pointed the agent for the Employer or acted as an agent of the Employer for thepurpose of furnishing group insurance coverage to the Company's employees as apart of their compensation or as an emolument stemming from their employment.The complaint alleges that thepremiums were deductedfrom employees' wagesasa portion of union dues.Itmay also be noted that the complaint contains no alle-gation to the effect that any part of the monies deducted from wages was not aportion of union dues (i. e., the complaint contains no statement to the effect thatsome part of the deductions made from wages did not constitute union dues but wasin fact a deduction of a sum of money in addition to union dues made by the Em-ployer pursuant to its agreement with the Union, to be turned over to the latter ear-marked for the purpose of obtaining group insurance coverage for all employees inthe bargaining unit, as a condition of employment irrespective of union membership).It is also noted that no motion was made to amend the complaint to set forth suchclaim.In my opinion, the facts asserted in the complaint, would not support aconclusion that Section 8 (b) (1) (A) of the Act was violated.1 The General Counsel and his representative at the hearing are referredto as theGeneral CounselThe National LaborRelations Board is hereincalled the Board. AMALGAMATED LOCAL 286, ETC.381The evidence offered at the hearing to support the General Counsel's contentionsmade at the hearing and the evidence bearing on the Respondent's position in thematter has been considered and will be discussed hereinafter.The motion to dismissthe complaint made at the hearing will be disposed of in the following findings andconclusions and recommendations.Upon the entire record in the case, and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESSOF THE EMPLOYERThe parties stipulated that the Company had sales in excess of $10,000,000 a yearinmerchandise, of which at least half is sold outside the State ofIllinois in Statesof the United States, and that the Company is engaged in commerce within themeaningof the Act. I find that the Employer, a Pennsylvania corporationengagedin the manufacture of electrical equipment witha plant in Illinois,is engaged in com-mercewithin the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe parties stipulated and I find that the Union is a labor organization within themeaning ofthe Act.III.THE UNFAIR LABOR PRACTICESThe Union had over a period of several years negotiated a number of labor con-tracts with the Employer.Prior to December 30, 1952, the Employer and the Unionwere operating under a labor contract in which the Employer had agreed, among otherthings, toobtain group insurance coverage for all employeesin itsDeltaStar plant inthe bargainingunit represented by the Union. In this connection, the Employer pur-suantto its obligation under such contract added $5.15 per month to the wages ofemployees who had worked a specified number of hours and thereafter deducted said$5.15 from the wages of such employees and paid it over directly as a premium to theConnecticutGeneral Insurance Company of Hartford, Connecticut (hereinaftersometimes called Connecticut General), an insurance company from which theEmployer had obtained a group insurance policy covering all said employees.The Union was not a party to the aforesaid insurance agreement with ConnecticutGeneral.No copy of the policy issued by Connecticut General was offered and therecord contains no evidence showing what the benefits were.In 1951, the Union assessed all its members $2 for a building fund. The ChargingParties who were members of the Union and about 100 others failed and refused topay suchassessment.Thereupon the Union excluded from its meetings those mem-bers who failed and refused to pay such assessment and in addition fined each oneof such members $2 for each meeting at which he was not in attendance.During 1951 and 1952, union dues were $3 a month, which the Employer deductedpursuantto authorization of the employees and turned over to the Union.In the latter part of 1952 the Union and the Employer began to negotiate a newlabor contract.During the negotiations the Employer agreed at one point to increasethe wages of the employees in the bargaining unit 15 cents per hour. The negotiatorsfor the Union at some time before December 30, 1952, called the Employer's atten-tion to the fact that there were only about 400 persons in the bargaining unit andthat the Respondent had a membership of about 4,000. The union negotiators repre-sented to the Employer that by reason of its comparatively large membership itcould obtain more advantageous group insurance coverage for its members than wasavailable to the Employer for the 400 persons in the bargaining unit in the latter'semploy. It appeared that during the negotiations leading up to the execution of theDecember 30, 1952, labor contract a representative of Continental Insurance Com-pany was present and the insurance coverage and benefits which it would be willingto contract to give to members of the Union was discussed. It was estimated that the$5.15 per month which the Employer had been paying to Connecticut General foreach employee in the unit amounted in money wages to about 3 cents per hour. TheEmployer agreed to pay an additional 3 cents per hour in wages, i. e., it agreed to an18-cent per hour increase in wages instead of 15 cents per hour and was relieved ofcontinuing with the insurance policy under which it paid $5.15 per month in premi-ums for each employee to Connecticut GeneralThe 1952 labor contract contains no language requiring the Employer to make anagreement with any insurance company for group coverage. The Union informed theCompany that group insurance coverage would be available to its members througha policy obtained by the Union from Continental Insurance Company. In this con- 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDnection, the Union advised the Employer by letter dated December 23, 1952, that"officially as of January 5, 1953, upon signed authorization by the employees coveredby the bargaining unit, the sum of . . . $8.15 for monthly dues [was] to be deductedand submitted to the Union office in accordance with the Union agreement."The Union obtained a group insurance policy from Continental Insurance Com-pany.The representative of the Union stated to the Trial Examiner at the hearingthat this policy covered only members of the Union in good standing.The state-ment was not controverted by the General Counsel. The policy, however, was neveroffered in evidence and ho evidence was presented to show what the benefits underthis policy were or what the terms of such policy actually were.The relevant provisions of the labor contract, signed December 30, 1952, arefound in article VII, section 1 of the contract and wage supplement A attached tothe contract.The supplement established rate ranges for various job classificationswhich were listed therein.The pertinent language contained in the aforesaid wagesupplement is comparatively short and reads as follows:All of the above rates include three (3) cents per hour to cover group lifeand hospitalization insurance premiums which are paid for by the Company.The cost of this insurance is $5.15 per month for each employee in the bargain-ing unit. Insurance premiums are to be deducted as a portion of union dues onthe first pay period of each month and rebated to the Union.In the event an employee has not worked during the first pay period of anymonth the insurance premium for that month will be carried over to the follow-ing month and a deduction for the previous month, plus the current month willbe made.Any employee who has not worked during the first pay period of two (2) ormore successive months and who does not wish his insurance to lapse will berequired to contact the local union office to make arrangements for the pay-ment of insurance premiums for the period or periods he does not appear onthe payroll.On January 5, 1953, the Employer posted a shop notice reading, in pertinent part,as follows:Effective with the January deduction Group Life and Hospitalization Insur-ance for all employees covered by the bargaining units of the UAW-AFLAmalgamated Local 286 will be deducted as a portion of union dues.StartingMonday, January 5, 1953, the Delta Star Electric Division of H. K.Porter Company, Inc. will increase the rates of all employees covered by thisbargaining unit 3 cents per hour.This will supersede the procedure of adding$5.15 per month to employees' earnings and deducting the same amount forinsurance which will be discontinued.The labor contract under consideration here contains union-security provisions andunion dues are deducted and turned over to the Respondent pursuant to checkoffauthorization cards signed by the employees.Since the effective date of the labor contract the Employer has been deducting $8.15monthly from the wages of the employees (with possible exceptions not pertinenthere) and has been turning these sums over to the Union and the Union has beenpaying premiums to Continental Insurance Company for the benefit of the ChargingParties and other members of the Union.On March 31, the Union sent letters to each of the Charging Parties. Similar let-terswere sent to other members of the Union.The letters advised Vlasak andSchwartz that they were in bad standing with the Union because they owed a $2assessment plus fines in specified amounts and that unless these sums were paid within5 days they would "not be entitled to any future insurance benefits."A. The issueNo claim was made here that the Union approached the Employer in connectionwith either one of the Charging Parties or in regard to any other employee.TheGeneral Counsel stated in his brief that because the Union had made no demand onthe Employer to take any action in regard to the Charging Parties "there is no allega-tionthat the Respondent Union herein violated Section 8 (b) (2)."At the hearing, it appeared that the basic premises on which the General Counselrested his contention that the Union violated Section 8 (b) (1) (A) are- (1) TheUnion and the Employer enteredinto alabor contract executed on December 30,1952, which provided for group insurance benefits as part of the wages or compensa-tion of the Charging Parties, i e., as a condition of their employment; and (2) themailingof the Union's March 31, 1953, letter, restrained or coerced the Charging AMALGAMATED LOCAL 286, ETC.383Parties in the exercise of the rights guaranteed them under Section 7 and thus con-stituted a violation of Section 8 (b) (1) (A) of the Act. In the latter connection theGeneral Counsel also contended that the proviso to Section 8 (b) (1) (A) was notapplicable to the facts of this case.-Itwill be noted the General Counsel did not urge that the execution of the Decem-ber 30, 1952, labor contract and its effective operation violated Section 8 (b) (2) ofthe Act. It will also be observed, in this connection, that the General Counsel hasnot made the Employer a party.2The position taken by the Union at the hearing may be summarized as follows:The labor contract executed on December 30, 1952, does not require the Unionto furnish group insurance coverage to anyone in the bargaining unit merely becausesuch personisanemployee of the Company; that what the Union obtained as aresult of the 1952 contract with the Employer for the benefit of all the persons inthe bargaining unit was an increase in hourly wages, not group insurance for allemployees, and further, part of such increase in wages was in substitution for groupinsurance theretofore furnished by the Employer as part of employee compensation;that the language in the contract referring to group insurance shows on its face thatgroup insurance coverage was dependent on union membership, not on employmentwith the Company; that, among other things, reference to insurance in the 1952 con-tract was made to explain the change effected by the instant contract from the laborcontract which preceded it in which the Employer had agreed to furnishgroup in-surance coverage as part of the compensation paid the employees in the bargainingunit.In its brief the Union also stated that language referring to insurance wasinserted because under prior Board decisions it was important and necessary "toreduce the agreed areas bargained upon to writing." In substance, the Union claimedthat group insurance coverage was dependent on union membership and available notonly to members of the Union employed by the Company, but to other members ofthe Union not employed by the Company; that its letter to Vlasak and Schwartzadvising them that they would not be entitled to insurance benefitsunlessthey paidthe assessment and fines was sent because the insurance policy obtained by the Unionprovided coverage only for members in good standing; that the Union intended toexpel them if the fines and assessments were not paid; and that since the benefits ofinsurance were dependent on union membership the mailing of the letter was not un-lawful and further that the mailing of the letter did not restrain or coerce the Charg-ing Parties in the exercise of the rights guaranteed in Section 7; and in any eventthe Respondent's action was protected by the proviso to Section 8 (b) (1) (A) ofthe Act.B.The labor contractThe language of the labor contract quoted above appears ambiguous in certainrespects.It will be noted, in this connection that the General Counsel called Schultz,the personnel manager of the Employer, who had participated in the negotiationsleading to the execution of the instant labor contract with the Union, to testify inregard to the matter. Schriltz' tesimony will be considered in connection with thefollowing discussion of the language employed in the contract.The first two sentences of the wage supplement read as follows:All of the above rates include three (3) cents per hour to cover group lifehospitalization insurance premiums which are paid for by the Company.Thecost of this insurance is $5.15 for each employee in the bargaining unit.These sentences, had they not been modified by the third sentence in the same para-graph, might fairly have been held to constitute an earmarking of specific sums ofmoney to be used for the special purpose of obtaining group insurance for eachemployee in the bargaining unit and thus to have constituted the furnishing of groupHowever, the third sentence of thesame paragraph reads.Insurance premiums are to be deducted as a portion of union dues on the firstpay period of each month and rebated to the Union.This sentence specifically declares that the sums deducted from the employees' wagesin order to pay for insurance coverage are to be considered earmarked as part ofunion dues.Since payment of union dues normally connotes union membeiship,2The charge made by Vlasak and Schwartz (General Counsel's Exhibit No 1A) setsfoith that "The respondent union caused [the employer] to discriminate against PaulSchwartz and Harold Vlasak because of their refusal to pay the union special fines andassessments 384DECISIONSOF NATIONALLABOR RELATIONS BOARDthe sentence is indicative of an intention of the parties that such membership was aprerequisite to obtaining group insurance benefits.This declaration of the intentionof the parties in the contract concerning the nature of the deductions to be made andturned over to the Union would appear to be inconsistent with the contention thatgroup insurance benefits were a condition of employment rather than of union mem-bership.The fair inference to be drawn from the sentence is that the insurancepremiums referred to and the insurance coverage to be obtained with such premiumshave a relation only to a policy to be obtained through payments made by the Unionto an insurance company. It could not fairly be inferred from this sentence that in-surance coverage was to be made available to employees who never became mem-bers of or to persons who were expelled from the Union.If an employee were expelled from the Union because he refused to pay fines oran assessment,such expulsion could not lawfully be grounds for discharge fromemployment.Nevertheless could it be said that the Employer,in the light of thequoted sentence,would be required to rebate$5.15 to the Union each month for in-surance coverage for an employee expelled from the Union and the Union was re-quired to pay premiums for such expelled employee when rebated by the Employer orwhen tendered by the expelled employee? I do not believe the contract could fairlybe so interpreted.Suppose further that the Employer engaged a new employee and that for anyreason the Union decided not to accept him as a member,is the Union under thelanguage of this contract required to accept a sum of money from such employeeor the Employer on the latter's behalf and furnish insurance coverage to him? Ifso,what is the character and amount of the insurance coverage required to be fur-nished? If insurance were a condition of employment the answer would have tobe in the affirmative.In this connection,itmay be observed that there is nothingin the record to show that the Employer and the Union ever entered into an agree-ment for any specific amount of insurance coverage for each employee or that anyother material aspect of insurance coverage was agreed upon. If insurance coveragewere a "condition of employment"the contract which obligated an employer to fur-nish it would normally spell out among other things the kind of insurance coverageand the amount to be provided.There is no such provision in the contract underconsideration.The penultimate paragraph of appendix A of the labor contract reads:Any employee who has not worked during the first pay period of two (2) ormore successive months andwho does not wish his insurance to lapsewill berequired to contact the local union office to make arrangements for the paymentof insurance premiums for the period or periods he does not appear on the pay-roll.[Emphasis supplied.]It appears reasonable to infer from this paragraph that it was the intention ofthe parties that the Employer was to have no responsibility whatever in regard tofurnishing insurance to employees;and further that insurance coverage was whollya union matter and thus not a"condition of employment," unless the Union wasacting as an agent of the Employer in providing such insurance.Was it the intention of the parties that the Union act as agent for the Employerto obtain for employees group insurance as a condition of employment?In answer to an inquiry by the Trial Examiner whether he was contending thatsome kind of agency relationship between the Employer and the Union was intendedor created by the labor contract the General Counsel replied in the affirmative.However, no evidence whatever,except such as may be inferred from the languageof the contract,was produced to support such a conclusion.Moreover no such con-tention appears in General Counsel's brief.Itwill be observed that the Union in its December 23, 1952, letter to the Em-ployer(Respondent's Exhibit No. 1) advised the Employer that as of January 5,1953, upon signed authorization by employees covered by the bargaining unit, "thesum of.$8.15 for monthly dues[was] to be deducted."There is no indication from this letter that the Union considered that any partof the $8.15 it was receiving was something other than union dues, or that it wasreceiving any part of such sums as an agent for the Employer.The shop notice prepared by the Employer(General Counsel'sExhibit No. 8)dated January 5,1953, furnishes no ground for concluding that the Union was actingas agent for the Employer to obtain group insurance coverage.In fact, if any infer-ence may be drawn from this document as a reflection of the Company's understand-ing of the contract it is that insurance as a condition of employment was withdrawnand instead the employees insofar as to their employment relationship was concernedwere to obtain 3 cents more per hour. AMALGAMATED LOCAL 286, ETC.385The'sedond paragraph of the notice reads as follows:StartingMonday, January 5, 1953, the Delta Star Electric Division of H. K.Porter Company, Inc. will increase the rates of all employees covered by thisbargaining unit 3¢ per hour.This willsupersede the procedure of adding $5.15per monthto employee earnings anddeducting the same amount for insurancewhich will be discontinued.[Emphasis supplied.]Insofar as the action taken by the Employer in preparing and posting the abovenotice could be said to reflect its understanding of the labor contract it would seemmore consistent with the view that group insurance was an attribute of union mem-bership than it would with the contention of the General Counsel that group insur-ance was a condition of employment. It will also be noted that the first sentence ofthe aforesaid notice to the effect that ". . . Group Life and Hospitalization Insur-ance for all employees covered by the bargaining units of the UAW-AFL Amalga-mated Local 286 will be deducted as a portion of union dues" lends no support toGeneral Counsel's position in this case.General Counsel's Exhibit No. 4, a statement of earnings and payroll deductionsfurnished Schwartz by the Employer shows that in December 1952, the Employerwas making a deduction of $5.15 for group insurance and $3 for union dues. InJanuary 1953 after the labor contract under consideration here became effective thestatement furnished Schwartz reflects no deduction for group insurance but reflectsonly an $8.15 deduction for union dues. (See General Counsel's Exhibit No. 5.)These exhibits do not tend to show that insurance coverage was a condition ofemployment.Schultz, the personnel manager of the Employer, was called as a witness by theGeneral Counsel.His testimony may be summarized as follows- The Company inconnection with the 1952 contract agreed initially to a 15-cent per hour increase inwages.Thereafter an additional 3 cents per hour was negotiated.The additional3 cents per hour is not segregated in.any manner in the payroll and for all purposesis part of the wages of the employees. Prior to January 1953, $3 was deducted asunion dues and $5.15 was deducted for insurance but in January the entire sure of$8.15 became union dues.The Employer has no control over the "insurance fund."The Employer assumed no responsibility whatever for the disposition of the moneywhich it turned over to the Union.The plan by which the Company itself obtainedinsurance was discontinued.The Company is not a party to the insurance agreementunder which Vlasak and Schwartz and other persons in its employ were covered, themaster policy having been issued to the Union by Continental Insurance Company.The insurance plan under which the Company obtained a master policy was discon-tinued because Doria, an official of the Union, explained "that with the Union hav-ing the master policy, naturally, it had a greater number of individuals in the cover-age and the benefits could be greater." There was no possibility that any employeecould ever become covered under the union policy prior to the time he became amember of the Union.It could not reasonably be said that Schultz' testimony served to support the Gen-eral Counsel's claim that the Union was acting as an agent to obtain group insurancecoverage for the Company's employees in the bargaining unit.Moreover, his state-ments are more consistent with the Union's claim that the group insurance benefitsunder consideration here were appurtenant to union membership rather than thatsuch insurance was a "condition of employment."Neither Schultz' testimony nor the language of the contract supports the claimthat the Union agreed to act as a kind of agent for the Employer in regard to the pay-ments the Union was making to Continental out of the sums it was receiving in uniondues.3Taken as a whole the language of Appendix A would appear to be consistent withthe Respondent's position that the reference to insurance in the contract should beviewed as explanatory of the past practices between the contracting parties and areflection of the intention that group insurance referred to would be available topersons in the bargaining unit but only under union auspices rather than as an attemptto make group insurance coverage a condition of employment.On the record as a whole, I conclude that the General Counsel has not establishedby a preponderance of the evidence that group insurance was granted under the 1952labor contract as a "condition of employment."3 It may be noted that Section 302 of the Act would make it unlawful for the Employerto pay over to the Union anything but union dues pursuant to authorization.338207-55-vol. 110-26 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The Union's March 31, 1953, letterThe Respondent has stated that it intends to expel the Charging Parties from mem-bership if they do not pay the fines and assessments.The letter states, on its face,that the Charging Parties are in "bad standing" with the Union and advises thatunless they pay the fines and assessments they "will not be entitled to future benefits."It is clear that if the Union expels the Charging Parties from membership theywill lose the benefits of group insurance coverage. It is also clear that expulsion ofthe Charging Parties from membership for refusing to pay the assessment and thefines would not be unlawful.The effect of expulsion from the Union would be,however, that the Charging Parties would not be entitled to future benefits sincesuch benefits are not made available to nonmembers of the Union.If it is not unlawful for the Respondent to deprive the Charging Parties of thebenefits of insurance coverage by expelling them from the Union it would not appearunlawful to threaten to do so.While the Union's letter does not state on its facethat the Union intends to expel the Charging Parties it asserts that they are in "badstanding" with the Union and it is not unreasonable to conclude particularly inview of the position taken by the Union at the hearing that the Union intended, atthe time it wrote its letter, to expel them if they did not pay the assessment and fines.D. The proviso to Section 8 (b) (1) (A) and other considerationsItmay be observed that the complaint does not allege nor was it contended duringthe course of the hearing that the Union in negotiating the contract under considera-tion did not act in good faith on behalf of all employees in the bargaining unit. Itwas not claimed, for example, that the Union in negotiating the agreement soughtto obtain special benefits for members of the Union in good standing which wouldnot be available to other employees.Nor was it alleged that the Employer grantedor was induced by the Union to grant such special benefits and that thereby the Actwas violated.4Accordingly such issue was not presented for determination and isnot before me.In connection with the claim of agency it may be pointed out that if the Unionwere an agent of the Employer, the latter would be responsible for the conduct ofthe former, Yet, the Employer was not made a party to this proceeding pursuantto a charge of discrimination under Section 8 (b) (2) of the Act, nor is there anyother charge made against the Company.Itmay be observed, generally speaking, that it would not constitute a violationof the Act for a union to contract with an insurance company to obtain groupcoverage for its members and to raise union dues to effect such action.In a situation such as the present one, where a union has negotiated insurance cov-erage as a condition of employment in one contract, a question may be raised whetherin negotiating a second contract with the same employer, in which it agrees to sub-stitutemoney wages for group insurance coverage, the Union was acting in goodfaith since it is possible that the group insurance coverage represented somethingmore valuable to the employees than the increase in money wages obtained in sub-stitution for the group insurance.As I have noted, however, no attack was madeon the ground that the Union was acting in bad faith in obtaining the 1952 laborcontract.In this connection it may be observed that when a union undertakes toobtain group insurance coverage, perhaps having a similarity in the benefits obtain-able to that in an earlier contract with the Employer, it is possible that employeeswho are or become members of the Union (some possibly only because of a union-security clause)may become subjected to the hazard that the group insurance cov-erage may be taken away from them by expulsion from membership because of therefusal to pay fines, perhaps arbitrarily imposed upon them, or for other cause whichmay or may not be reasonable. In this case, however, no claim was made in thecomplaint or during the hearing that the execution of the 1952 contract and the ef-fective operation of its provisions constituted a violation of the Act.Accordinglyno issueof this character was before me.While the record is barren in regard to the amount or precise character of thegroup insurance coverage obtained in the earlier contract with the Employer, inregard to the character of the coverage obtained through the Union's insurancepolicy in 1952, and in regard to whether equivalent insurance coverage could beobtained elsewhere by the Charging Parties as individuals for the same paymentsthey were making to the Union, it may well be true, as the General Counsel as-serts, that expulsion from membership in the Union would deprive them of economic4CfN L.R B v Gaynor NewsCo, 197 F 2d 719 (C. A 2) WESTINGHOUSE ELECTRIC CORPORATION387benefits incidental to membership, and that the threat of such deprivation would or-dinarily constitute a restraint upon an employee's right to refrain from joining inconcerted activities.Nonetheless a threat by a union to deprive a member of eco-nomic advantages by expelling him from its membership is not violative of Sec-tion 8 (b) (1) (A) and neither is a "threat," which may be said to constitute afirst step towards expulsion, violative of the section.The proviso to Section 8 (b)(1) (A) unambiguously declares that "this paragraph shall not impair the right ofa labor organization to prescribe its own rules with respect to the acquisition or re-tention of membership therein."Congress could not have been clearer in expressing.its intent that the restraint and coercion proscribed by Section 8 (b) (1) (A) didnot include threats or actual expulsion of employees from union membership.Asstated on the floor of the Senate by Senator Ball, who introduced Section 8 (b)(1) (A) "[The Union] can expel [an employee] from the union at any time itwishes to do so,and for any reason."[Emphasis supplied.] 5The inapplicability of Section 8 (b) (1) (A) to expulsion from union member-ship is made even clearer by the conference report, in which representatives of theHouse and the Senate agreed on the final form that the amendments to the Actshould assume.There' Section 8 (c) (6) of the House bill,6 which made it anunfair labor practice for a labor organization "to expel or suspend any member with-out affording him an opportunity to be heard" except on specified grounds was de-leted, and the provisions of the Senate bill were accepted instead.?Thus Section8 (b) (1) (A) as it was enacted by Congress constituted a clear declaration that,the prescription and application of intraunion rules pertaining to membership shallnot be unfair labor practices, regardless of the reasons for their invocation.Cf.Colgate-Palmolive-Peet Co. v. N. L. R. B.,338 U. S. 355.InAmerican Newspaper Publishers Association v. N. L. R. B.,193 F. 2d 782, 800,,the court held that:.. . the coercion of employees by a labor organization is illegal only to theextent that it is declared so by Congress. In this section of the Act [i. e. 8(b) (1) (A)] Congress has said that only such action was illegal which would"not impair the right of a labor organization to prescribe its own rules withrespect to the acquisition or retention of membership."Under this limitationCongress left labor organizations free to adopt any rules they desired gov-erning membership in their organizations.Members could be expelled for anyreason and in any manner prescribed by the organization's rules, so far as § 8(b) (1) (A) is concerned. [Emphasis supplied.]IV.CONCLUSIONSIt is my conclusion that insurance coverage was not a condition of employmentin the 1952 contract but was obtainable only as a condition of union membership.No basis, other than that the Union threatened to deprive the Charging Parties ofone of their conditions of employment, viz., insurance benefits, has been urged andthe record contains no claim and, in my opinion, no evidence of any other act orthreat by the Respondent upon which a finding could be made that the Respondentrestrained or coerced employees in the exercise of the rights guaranteed them underSection 7 of the Act and thus violated Section 8 (b) (1) (A) of the Act.Accordingly I shall recommend that the complaint be dismissed in its entirety.5 93 Cong. Rec. 4272, Leg. Hist. 1142; see also 93 Cong. Rec. 4271, Leg. Hist. 1139, 1141.eH. It. 3020, 80th Cong., 1st Sess., Leg. Hist. 181.7H. Conf. Rep. No. 510, 90th Cong.,1st Sess.(1947), p. 46, Leg.Hist. 550.WESTINGHOUSE ELECTRICCORPORATIONandAMERICAN FEDERATION OFTECHNICAL ENGINEERS,AFL,PETITIONER.CaseNo. 4-RC-9331.October 18, 1954Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Julius Topol, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.110 NLRB No. 43.